Citation Nr: 1116182	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, including anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to March 1973.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a psychiatric disorder.  In December 2010, the appellant testified at a Board hearing at the RO.  

As set forth in more detail below, a remand is necessary with respect to the claim of service connection for a psychiatric disorder, including anxiety disorder and PTSD.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final June 2006 decision, the Board denied the appellant's original claim of entitlement to service connection for a psychiatric disorder.  

2.  In April 2008, the appellant sought reopening of his claim of service connection for a psychiatric disorder.

3.  Evidence received since the final June 2006 Board decision denying service connection for a psychiatric disorder relates to an unestablished fact necessary to substantiate the claim and, when the credibility of such evidence is presumed, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2006 Board decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.104 (2006).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error at his juncture.


Background

The appellant's October 1972 military enlistment medical examination report is negative for complaints or findings of a psychiatric disorder.  On a report of medical history completed in connection with the enlistment examination, the appellant denied having or ever having had depression, nervousness, or other psychiatric symptoms.  

In-service treatment records include a February 1973 note from the "Base Drug Control Monitor," noting that a reevaluation had "reconfirm[ed] the [diagnostic] impression of 23 Jan 73, but the degree of severity seems greater than initially apparent."  It was determined that a physical was not needed as the appellant had exhibited "no major disease in past."  

The appellant's service records also include a March 1973 Review of Administrative Discharge, noting that a military psychiatrist had concluded that the appellant had a severe character and behavior disorder, specifically passive dependent personality, manifested by helplessness, dependency, and manipulative behavior.  It was noted that the appellant's reported use of alcohol had not been substantiated after an in-depth investigation and involvement in the alcohol treatment program was not indicated.  Therefore, it was recommended that he be administratively discharged for unsuitability.  

In July 1995, the appellant submitted an original application for VA compensation benefits, seeking service connection for a nervous condition.  

In support of his claim, the appellant submitted a September 1995 letter from a private physician who noted that when he had evaluated the appellant in December 1994, he appeared anxious.  On subsequent examinations, the appellant continued to exhibit anxiety and appeared to have difficulty coping with day to day living in general.  The physician indicated that it was his opinion that the appellant was unable to function in the working world due to depression and anxiety.  

The RO's attempted to obtain additional service treatment records in connection with the appellant's claim but was unsuccessful.  

The RO obtained VA clinical records showing that the appellant sought treatment in August 1995 for various complaints, including depression.  He reported that he had worked as a custodian for 22 years before sustaining an injury.  He indicated that had been unable to work since January 1994 due to his injury.  The appellant also reported a history of extreme drinking.  He indicated that he had been discharged from the Army due to his drinking and a severe adjustment problem.  He reported that he had been labeled "passive aggressive" at that time.  The impressions included depression.  The appellant underwent psychological testing in December 1998.  The examiner noted that the appellant had exhibited considerable emotional distress since a back injury ended his longstanding career as a custodian.  The impression was major depression and personality disorder (NOS) with schizoid and dependent features.  

The appellant underwent VA medical examination in October 1995 at which he reported that he began drinking excessively in service because his nerves were bothering him.  He recalled that he saw a psychiatrist who recommended a discharge as he was not able to handle the rigors of active duty.  After his separation from service, he worked as a custodian for 22 years until he sustained an injury.  The appellant reported that he had had depression and marked apprehension since losing his job.  The diagnoses were dysthymic disorder and alcohol dependence in remission.  

At July 1997 and June 2004 hearings, the appellant recalled that during his period of active duty, he was training for "nuclear fires" and "nuclear poisons" and was advised that he was "fully expendable."  He recalled that this caused him tremendous stress.  He stated that he started drinking excessively which led to his discharge due to inadaptability.  The appellant testified that he had been told by military doctors that he had "post traumatic stress syndrome."  He indicated that a diagnosis of PTSD "should be part of my military records somewhere."  The appellant testified that after his separation from service, he had essentially lived his life in fear although he did not seek psychiatric treatment until approximately 1995.  

The RO also obtained records from the Social Security Administration showing that the appellant was awarded disability benefits effective February 1994 due to various disabilities, including depression and anxiety.  Medical records used by SSA in reaching its determination include a July 1999 psychological evaluation report noting diagnostic impressions of adjustment disorder and personality disorder, not otherwise specified.  

In a June 2006 decision, the Board denied service connection for a psychiatric disorder.  In its decision, the Board noted that the appellant's current psychiatric disorder had been variously diagnosed.  Nonetheless, the Board found that a psychiatric disorder was not present during service or manifest to a compensable degree within one year of separation, nor was there any evidence linking any current acquired psychiatric disorder, regardless of its diagnosis, to the appellant's active service.  The Board further noted that a personality disorder was considered a developmental condition for VA compensation purposes and was generally not subject to service connection.  See 38 C.F.R. §§ 3.303(c), 4.127.  The appellant did not appeal the Board's decision.  

In April 2008, the appellant requested reopening of his claim of service connection for a psychiatric disorder.  He contended that he developed anxiety disorder during active duty and that his condition had persisted since that time.  

In support of his claim, the appellant submitted copies of VA and private clinical records previously considered by the Board, including December 1998 VA psychological testing.  Also received were records from the Social Security Administration showing that the appellant continued to received disability benefits.  Medical records received from SSA were duplicative of those previously considered by the Board.  

In support of the appellant's claim, the RO received VA clinical records dated from March 2008 to August 2009, showing that the appellant received treatment for several conditions, including a psychiatric disability.  Assessments included depression, anxiety disorder not otherwise specified, dysthymia, adjustment disorder not otherwise specified, and a personality disorder.  In April 2008, the appellant reported a history of PTSD.  He was advised to follow-up with the mental health clinic.  In August 2009, the appellant was again seen in the mental health clinic.  He was diagnosed as having adjustment disorder, unspecified.  

At a December 2010 Board hearing, the appellant testified that he first developed psychological problems during service and was referred to a psychiatrist.  He recalled that the psychiatrist thought he was "over-absorbed with myself."  The appellant indicated that it was his belief that some or all of his current psychiatric problems were due to the stressful nuclear training he had undergone during service.  The appellant testified that his current psychiatric diagnosis was PTSD and that his treatment providers had related that condition to his in-service training.  


Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

In addition to the criteria set forth above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2010); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the veteran was engaged in combat with the enemy.  Where, as here, the record does not establish that the claimant engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).


Analysis

As delineated in detail above, in a June 2006 decision, the Board denied the appellant's original claim of service connection for a psychiatric disability, finding that the record did not show that any current psychiatric disorder, regardless of its diagnosis, was present during service, manifest to a compensable degree within one year of separation, or otherwise related to active service or any incident therein.  The Board's June 2006 decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.104 (2010).

The appellant now seeks reopening of his claim of service connection for a psychiatric disability.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

As it applies in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).

With these considerations, the Board has reviewed the record, with particular attention to that evidence which was submitted by the appellant or otherwise associated with the claims folder since the June 2006 Board decision denying service connection for a psychiatric disability.

As delineated in detail above, that evidence now includes the appellant's December 2010 hearing testimony to the effect that he remains under treatment for a psychiatric disability, currently diagnosed as PTSD.  He further testified that his treatment providers had related his current PTSD to his in-service military training.  

The appellant's testimony is new in that it was not previously of record.  Moreover, the appellant is competent to report the findings of his treatment providers.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Presuming the credibility of the appellant's statements as required by Justus, this evidence also relates to unestablished facts necessary to substantiate the claim, i.e. evidence relating a current psychiatric disability to service.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Under these circumstances, the Board finds that the additional evidence received since the final June 2006 Board decision is new and material evidence within the meaning of 38 C.F.R. § 3.156.  Id.  The claim of service connection for a psychiatric disability is therefore reopened.

Although adequate for the limited purposes of reopening the claim, the additional evidence is not sufficient to allow the grant of the benefits sought.  See e.g. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, the Board finds that additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a psychiatric disorder is granted.



REMAND

The appellant seeks service connection for a psychiatric disability.  The record on appeal shows that his psychiatric disorder has been variously diagnosed, including adjustment disorder, personality disorder, anxiety disorder, depression, and PTSD.  The appellant contends that his current psychiatric disability, regardless of its diagnosis, had its inception during his period of active service, possibly secondary to the stressful nature of his military training.  

The record on appeal appears to be incomplete.  As noted above, the RO has received VA clinical records dated to August 2009.  At his December 2010 Board hearing, the appellant testified that his most recent psychiatric diagnosis was PTSD and that his treatment providers had concluded that his condition was secondary to in-service stressors.  It is unclear where the appellant has received his recent psychiatric treatment, although he was previously treated at the VA clinic in Fort Meyers, Florida.  The appellant is advised that clinical records showing a diagnosis of PTSD secondary to service are not currently of record and that it would be to his benefit to submit or identify any such available records.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  If he wishes VA's assistance in obtaining these records, he must provide enough information to identify and locate the existing records.  See 38 C.F.R. § 3.159(c)(2)(i).  

Additionally, as set forth in more detail above, the available record shows that the appellant was administratively discharged from service due to unsuitability.  Although the RO has previously made unsuccessful attempts to obtain additional service treatment records, it does not appear that the appellant's service personnel records have been requested.  Given the nature of the appellant's claim and the evidence currently of record, these records may be relevant.  Thus, an attempt to obtain them must be made.  

Additionally, given the evidence of record, a medical opinion is necessary in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a VA medical examination when there is competent evidence of a current disability and an indication that the disability may be associated with service).  


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any needed information from the appellant, the RO should contact the Fort Meyers VA outpatient clinic, or other appropriate repository of records, and obtain any VA clinical records pertaining to the appellant for the period from August 2009 to the present.  

2.  The RO should contact the National Personnel Records Center (NPRC) or other appropriate repository of records and request the appellant's complete service personnel records, to specifically include any records corresponding to his administrative discharge for unsuitability.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the information is not available, a written statement to that effect should be included in the record.

3.  After the above records have been secured, the appellant should be scheduled for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, to include anxiety disorder and PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing his claims folder the examiner should specifically delineate all psychiatric disorders identified on examination, to specifically include stating whether the appellant currently exhibits anxiety disorder or PTSD.  The examiner should also provide an opinion, with supporting rationale, as to the following:  Is it at least as likely as not that any current psychiatric disability identified on examination, including anxiety disorder or PTSD, is causally related to the appellant's active service or any incident there, including his training as a fire protection specialist.  

4.  After the above development has been completed, the RO should review all the evidence of record in readjudicating the appellant's claim.  If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


